NOT FOR PUBLICATION                           FILED
                                                                          APR 21 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD WAYNE BINNS,                             No.    19-55481

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00696-ODW-SS

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA;
UNITED STATES POSTAL SERVICE,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Otis D. Wright II, District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Edward Wayne Binns appeals pro se from the district court’s order

dismissing his action alleging claims related to his former employment with the

United States Postal Service. We have jurisdiction under 28 U.S.C. § 1291. We




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal on the basis of res judicata. Mpoyo v. Litton Electro-

Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005). We affirm.

      The district court properly dismissed Binns’s action as barred by the doctrine

of res judicata because Binns litigated these claims against defendants, or their

privies, in a prior federal action that resulted in a final judgment on the merits. See

Fed. R. Civ. P. 41(b) (dismissal for failure to prosecute or comply with a court

order “operates as an adjudication on the merits”); Mpoyo, 430 F.3d at 987-88

(elements of federal res judicata; claims are identical if they both arise from the

same transactional nucleus of facts).

      The district court did not abuse its discretion by denying leave to amend the

complaint because amendment would be futile. See Lopez v. Smith, 203 F.3d

1122, 1127, 1129-30 (9th Cir. 2000) (setting forth standard of review; district court

did not abuse its discretion by denying leave to amend, even if no request to amend

the pleading was made, if amendment would be futile).

      AFFIRMED.




                                           2                                    19-55481